DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 9/24/2019.
Claims 1-22 are currently pending and have been examined.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 5-8 are blurry and difficult to read.  When reproduced, these drawings may not be clear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 12 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system, comprising an electronic auction program for installation on a first remote user computer and a server comprising:
at least one memory storing computer-executable instructions and a first remote user's payment data, account data, and biographical data; and
at least one processor, wherein the at least one processor is configured to access the at least one memory and to execute the computer-executable instructions to:
prior to initiation of at least one electronic auction, establish a reserve price and determine a number of bids that must be received from all users, the receipt of which will reach the reserve price and end a reserve period of the at least one electronic auction;
enable a first user to place a bid on a first auction item;
display a symbol on the remote user computer in response to the first remote user placing a bid on the first auction item;
activate, upon reaching the reserve price, a limited time period, wherein upon the expiration thereof the at least one electronic auction will end;
determine a winner of the at least one electronic auction at or after the completion of the limited time period;
allocate a first quantity of electronic sweepstakes entries to the first remote user account;
and enable, in response to a request from the first user to reveal a result of at least one of the first quantity of sweepstakes entries, a display on the remote user computer of a result of the at least one of the first quantity of sweepstakes entries during bidding of the at least one electronic auction. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)


If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by a system comprising a server, a memory storing instructions, and a processor configured to execute them, and that the auctions are electronic, the display is on a remote user 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system, comprising an electronic auction program for installation on a first remote user computer and a server comprising:
at least one memory storing computer-executable instructions and a first remote user's payment data, account data, and biographical data; and
at least one processor, wherein the at least one processor is configured to access the at least one memory and to execute the computer-executable instructions to:
prior to initiation of at least one electronic auction, establish a reserve price and determine a number of bids that must be received from all users, the receipt of which will reach the reserve price and end a reserve period of the at least one electronic auction;
enable a first user to place a bid on a first auction item;
display a symbol on the remote user computer in response to the first remote user placing a bid on the first auction item;
activate, upon reaching the reserve price, a limited time period, wherein upon the expiration thereof the at least one electronic auction will end;
determine a winner of the at least one electronic auction at or after the completion of the limited time period;
allocate a first quantity of electronic sweepstakes entries to the first remote user account;
on the remote user computer of a result of the at least one of the first quantity of sweepstakes entries during bidding of the at least one electronic auction. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of  a system, an electronic auction program, a first remote user computer, a server, at least one memory storing computer executable instructions, at least one processor, an electronic auction, and electronic sweepstakes entries, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the auction is electronic, the sweepstakes entries are electronic, and the display is on a remote user computer, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 12, taken individually or as a whole, the additional elements of claim 12 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 12 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. display a symbol, display a result of the sweepstakes entries) see Symantec, TLI Communications, OIP Techs

Therefore, claim 12 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 2 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 3-11 and 13-22 are dependencies of claims 1, 2 and 12. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



	

Allowable Subject Matter
Claims 1-22 are allowable over the prior art, though rejected on other grounds (e.g., 35 USC 101) as discussed above.  The combination of elements and the claims as a whole are not found in the prior art.

at least one memory storing computer-executable instructions and a first remote user's payment data, account data, and biographical data; and
at least one processor, wherein the at least one processor is configured to access the at least one memory and to execute the computer-executable instructions to:
prior to initiation of at least one electronic auction, establish a reserve price and determine a number of bids that must be received from all users, the receipt of which will reach the reserve price and end a reserve period of the at least one electronic auction;
enable a first user to place a bid on a first auction item;
display a symbol on the remote user computer in response to the first remote user placing a bid on the first auction item;
activate, upon reaching the reserve price, a limited time period, wherein upon the expiration thereof the at least one electronic auction will end;
determine a winner of the at least one electronic auction at or after the completion of the limited time period;
allocate a first quantity of electronic sweepstakes entries to the first remote user account;
and enable, in response to a request from the first user to reveal a result of at least one of the first quantity of sweepstakes entries, a display on the remote user computer of a result of the at least one of the first quantity of sweepstakes entries during bidding of the at least one electronic auction..


	Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Yushuva, Hough, Dabney, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 1 recites a method comprising substantially similar limitations as claim 12 and recite allowable subject matter for the reasons identified above with respect to claim 12.
Claim 2 recites a method comprising substantially similar limitations as claim 12 and recite allowable subject matter for the reasons identified above with respect to claim 12.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130132223 A1 to Hanson, [abstract] discussing an online auction, establishing a reserve price, accepting pre-purchased bids for an item, and awarding the item to the bidder; 
US 20100332306 A1to Darveau-Garneau, [abstract] discussing continuing with an auction or purchasing an auction item at retail price minus the total value of the bids placed by the bidder.
R. Vragov, "Implicit Consumer Collusion in Auctions on the Internet," Proceedings of the 38th Annual Hawaii International Conference on System Sciences, 2005, pp. 174c-174c, doi: 10.1109/HICSS.2005.307., describing various aspects of electronic auctions.  Vragov does not teach the claims as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625